Citation Nr: 1141442	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-42 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral foot disorder.  

2.  Entitlement to service connection for a chronic low back disorder to include scoliosis.  

3.  Entitlement to service connection for a chronic gynecological disorder to include endometriosis and dysmenorrhea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from April 1986 to April 1990.  She had additional duty with the Texas Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas, Regional Office (RO) which denied service connection for a bilateral foot disorder, a low back disorder, "unspecified female problems with surgical loss of reproductive organ," a sleep disorder, hearing loss disability, tinnitus, an eye disorder, a bilateral shoulder disorder, a lung disorder, a bilateral knee disorder, shin splints, and a bilateral ankle disorder.  In February 2008, the Veteran submitted a notice of disagreement (NOD).  In October 2009, the RO issued a statement of the case to the Veteran and her accredited representative.  In November 2009, the Veteran submitted a substantive appeal.  In March 2010, the RO requested that the Veteran clarify the issues which she was appealing.  In March 2010, the Veteran clarified that she was appealing from the denial of service connection for a chronic bilateral foot disorder, a chronic low back disorder to include scoliosis, and a chronic gynecological disorder to include endometriosis and dysmenorrhea.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


REMAND

In a February 2008 Appeal to the Board (VA Form 9) (the actual Notice of Disagreement), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In a February 2008 written statement, the accredited representative reiterated that the Veteran desired a hearing before a Veterans Law Judge sitting at the RO.  The requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:  

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

